Case 3:17-cv-00072-NKM-JCH Document 679 Filed 03/13/20 Page 1 of 8 Pageid#: 9655




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division


  ELIZABETH SINES, SETH WISPELWEY,
  MARISSA BLAIR, APRIL MUÑIZ,
  MARCUS MARTIN, NATALIE ROMERO,
  CHELSEA ALVARADO, JOHN DOE, and
  THOMAS BAKER,

                                 Plaintiffs,              Civil Action No. 3:17-cv-00072-NKM

  v.                                                           JURY TRIAL DEMANDED

  JASON KESSLER, et al.,

                                 Defendants.


            PLAINTIFFS’ SUPPLEMENTAL BRIEF IN FURTHER SUPPORT OF
              THEIR MOTIONS FOR EVIDENTIARY SANCTIONS AGAINST
                  DEFENDANT ELLIOTT KLINE A/K/A ELI MOSLEY

          Plaintiffs respectfully file their seventh supplemental brief in further support of their April

  3, 2019, Motion for Sanctions, ECF No. 457 (“First Sanctions Motion”), and December 6, 2019,

  Motion for Evidentiary Sanctions, ECF No. 601 (“Second Sanctions Motion”), after learning this

  week about yet another lie told under oath by Defendant Elliott Kline a/k/a Eli Mosley.

  Specifically, deposition testimony elicited this week from Kline’s ex-girlfriend confirms, contrary

  to Kline’s sworn testimony, that he owned and used a desktop computer with three monitors in the

  summer and fall of 2017. Kline has testified that this computer, which he swore he did not possess

  or use during 2017, is “utterly destroyed.” (Nov. 25, 2019 Hearing Transcript 34:10, ECF No.

  600.)   Plaintiffs will never uncover the trove of evidence from that source.            Accordingly,

  evidentiary sanctions are the only way to remedy Kline’s misconduct.

          In his August 7, 2019, deposition, Kline testified that he owned a computer in 2017 but

  “basically what happened with me was I had gotten let go of my job in late 2016 and I moved


                                                    1
Case 3:17-cv-00072-NKM-JCH Document 679 Filed 03/13/20 Page 2 of 8 Pageid#: 9656




  down to South Carolina with my girlfriend at the time. I wasn’t able to bring any of my stuff,

  which included my computer and lots of other stuff.” (Kline Dep. 112:5-13; see id. at 396:5-14

  (“I think it was 2017 when I moved there. . . . [E]ither the beginning of 2017 or late 2016.”)1

  When asked “why were you not able to bring your computer,” Kline testified that “I couldn’t fit

  all of my stuff in the car. I just brought my clothes and stuff like that.”2 (Kline Dep. 112:18-22.)

  During his first civil contempt hearing on November 25, 2019, Kline again testified under oath

  about that computer. Kline testified that “when I had moved to North Carolina for some time, I

  had done that moving, we had dropped the computer, and it basically fell apart. This is well before

  Unite the Right was planned, number one or two, or anything like that.” (Nov. 25, 2019 Hearing

  Transcript 34:1-4, ECF No. 600.) During Kline’s second civil contempt hearing, Kline testified,

  “As far as the computer goes that was mentioned, that computer, as I had said at the deposition in

  August, is a computer that I used before I was a member of the Alt-right. The last time I had used

  it was in 2016 . . . .” (Dec. 16, 2019 Hearing Transcript 11:21-24, ECF No. 609.)

         On March 9, 2020, Plaintiffs deposed                            , Kline’s ex-girlfriend with

  whom he lived from June to November 2017. (Kline Dep. 59:17-60:11;                      Dep. 86:2-

  87:16.)3              testified unequivocally that




                      When asked



         1
            Excerpts of the transcript of Mr. Kline’s deposition are attached hereto as Exhibit A and
  referred to throughout this brief as “Kline Dep.”
         2
            Kline also testified that he had not gotten another computer once he was in South
  Carolina. (Kline Dep. 114:10-12.)
         3
           Excerpts of the transcript of               deposition are attached hereto as Exhibit B
  and referred to throughout this brief as “      Dep.”


                                                   2
Case 3:17-cv-00072-NKM-JCH Document 679 Filed 03/13/20 Page 3 of 8 Pageid#: 9657




                                testified,                 (           Dep. 105:17-22.) She explained,



                                                (          Dep. 105:25-106:4.) When asked

                                                                            testified,




                (         Dep. 106:16-25.)

                       further testified that

  (         Dep. 107:15.) In fact, she testified that

                                                                                 (        Dep. 107:15-

  108:3 (emphasis added).) Contemporaneous posts on Discord by both Kline and

  confirm                testimony that Kline had and used a computer in the months leading up to

  Unite the Right and demonstrate that Kline lied under oath to Plaintiffs and the Court about this

  source of discovery. (See Ex. C (          Dep. Ex. 5)

                                                               ); Kline Dep. Ex. 34, ECF No. 566-6 (“an

  hour after my video came out with the kike and the sign he commented on it with ‘Echo

  American?’ I have the screen cap on my home PC”); Kline Dep. Ex. 35, ECF No. 566-7 (“if he

  comes in and i have to defend myself all they have to do is look through my computer and im

  fucked so not really a good option”); Kline Dep. Ex. 36, ECF No. 566-9 (“well its not a huge deal

  cause the phone is backed up on my PC”); Kline Dep. Ex. 38, ECF No. 566-8 (“they share the wall

  with my computer”); Ex. D (Kline Discord chat, 5/23/2017)




                                                    3
Case 3:17-cv-00072-NKM-JCH Document 679 Filed 03/13/20 Page 4 of 8 Pageid#: 9658




               ; Ex. E (Discord chats, 6/2/2017)

                          ; Ex. F (Kline Discord chat, 6/9/2017)

                     ; Ex. G (Kline Discord chat, 6/13/2017)                          ; Ex. H (Kline

  Discord chat, 6/21/2017)                                              ; Ex. I (Kline Discord chat,

  7/5/2017)

                                                               ; Ex. J (Kline Discord chat, 7/6/2017)

                                                                              ; Ex. K (Kline Discord

  chat, 7/8/2017)                      .)4                 unequivocal and unimpeached testimony

  that Mr. Kline possessed and used a computer throughout the summer and fall of 2017 confirms

  what Mr. Kline’s own Discord posts convincingly establish: Mr. Kline possessed and used a

  computer to plan Unite the Right and has consistently lied about that fact under oath throughout

  this litigation.

          Given Kline’s seemingly pathological inability to testify truthfully and his misconduct in

  discovery, Plaintiffs respectfully reiterate their request that the Court grant the First and Second

  Sanctions Motions. Specifically, Plaintiffs request that the Court (1) deem the facts listed in the

  Sanctions Motions established; (2) deem authentic for purposes of Rule 901 of the Federal Rules

  of Evidence any documents that Plaintiffs have a good-faith basis to believe that Kline created,

  including all documents from the social media accounts listed in the Sanctions Motions, as well as




          4
           Plaintiffs showed Kline many of these Discord posts during his deposition and his first
  civil contempt hearing and his explanations for his posts ranged from the illogical to the absurd.
  For example, in response to questioning about a Discord post from summer 2017 in which Kline
  posted that “all they have to do is look through my computer and I am fucked,” Kline Dep. Ex. 35,
  ECF No. 566-7, Kline testified that “the only thing I can think of I am referencing there is my
  computer screen. I had a computer screen that I would – at my girlfriend’s house, we didn’t have
  a TV. We used a computer screen to watch Netflix and stuff like that on.” (Kline Dep. 402:11-
  16.)


                                                   4
Case 3:17-cv-00072-NKM-JCH Document 679 Filed 03/13/20 Page 5 of 8 Pageid#: 9659




  any photographs taken by or depicting Kline; and (3) instruct the jury that Kline chose to

  intentionally withhold his documents, and that the jury may draw adverse inferences from that

  fact, including that Kline chose to withhold such documents because he was aware that such

  documents contained evidence that Kline conspired to plan racially motivated violence at Unite

  the Right.



   Dated: March 13, 2020                            Respectfully submitted,

                                                    /s/ Robert T. Cahill
                                                    Robert T. Cahill (VSB 38562)
                                                    COOLEY LLP
                                                    11951 Freedom Drive, 14th Floor
                                                    Reston, VA 20190-5656
                                                    Telephone: (703) 456-8000
                                                    Fax: (703) 456-8100
                                                    rcahill@cooley.com
   Of Counsel:

   Roberta A. Kaplan (pro hac vice)                 Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                     Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)               William A. Isaacson (pro hac vice)
   Michael L. Bloch (pro hac vice)                  BOIES SCHILLER FLEXNER LLP
   KAPLAN HECKER & FINK LLP                         1401 New York Avenue, NW
   350 Fifth Avenue, Suite 7110                     Washington, DC 20005
   New York, NY 10118                               Telephone: (202) 237-2727
   Telephone: (212) 763-0883                        Fax: (202) 237-6131
   rkaplan@kaplanhecker.com                         kdunn@bsfllp.com
   jfink@kaplanhecker.com                           jphillips@bsfllp.com
   gtenzer@kaplanhecker.com                         wisaacson@bsfllp.com
   mbloch@kaplanhecker.com

   Yotam Barkai (pro hac vice)                      Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP                       Philip Bowman (pro hac vice)
   55 Hudson Yards                                  COOLEY LLP
   New York, NY 10001                               55 Hudson Yards
   Telephone: (212) 446-2300                        New York, NY 10001
   Fax: (212) 446-2350                              Telephone: (212) 479-6260
   ybarkai@bsfllp.com                               Fax: (212) 479-6275
                                                    alevine@cooley.com
                                                    pbowman@cooley.com



                                                5
Case 3:17-cv-00072-NKM-JCH Document 679 Filed 03/13/20 Page 6 of 8 Pageid#: 9660




   David E. Mills (pro hac vice)           J. Benjamin Rottenborn (VSB 84796)
   Joshua M. Siegel (VSB 73416)            WOODS ROGERS PLC
   COOLEY LLP                              10 South Jefferson St., Suite 1400
   1299 Pennsylvania Avenue, NW            Roanoke, VA 24011
   Suite 700                               Telephone: (540) 983-7600
   Washington, DC 20004                    Fax: (540) 983-7711
   Telephone: (202) 842-7800               brottenborn@woodsrogers.com
   Fax: (202) 842-7899
   dmills@cooley.com
   jsiegel@cooley.com

                                           Counsel for Plaintiffs




                                       6
Case 3:17-cv-00072-NKM-JCH Document 679 Filed 03/13/20 Page 7 of 8 Pageid#: 9661




                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 13, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                  John A. DiNucci
   5661 US Hwy 29                                 Law Office of John A. DiNucci
   Blairs, VA 24527                               8180 Greensboro Drive, Suite 1150
   isuecrooks@comcast.net                         McLean, VA 22102
                                                  dinuccilaw@outlook.com
   James E. Kolenich
   Kolenich Law Office                            Counsel for Defendant Richard Spencer
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249
   jek318@gmail.com

   Counsel for Defendants Jason Kessler, Nathan
   Damigo, Identity Europa, Inc. (Identity
   Evropa), Matthew Parrott, and Traditionalist
   Worker Party

   Justin Saunders Gravatt                        Bryan Jones
   David L. Campbell                              106 W. South St., Suite 211
   Duane, Hauck, Davis & Gravatt, P.C.            Charlottesville, VA 22902
   100 West Franklin Street, Suite 100            bryan@bjoneslegal.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                           Counsel for Defendants Michael Hill, Michael
   dcampbell@dhdglaw.com                          Tubbs, and League of the South

   Counsel for Defendant James A. Fields, Jr.

   William Edward ReBrook, IV
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front
Case 3:17-cv-00072-NKM-JCH Document 679 Filed 03/13/20 Page 8 of 8 Pageid#: 9662




         I further hereby certify that on March 13, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Christopher Cantwell                         Vanguard America
   christopher.cantwell@gmail.com               c/o Dillon Hopper
                                                dillon_hopper@protonmail.com

   Robert Azzmador Ray                          Elliott Kline a/k/a Eli Mosley
   azzmador@gmail.com                           eli.f.mosley@gmail.com
                                                deplorabletruth@gmail.com

   Matthew Heimbach
   matthew.w.heimbach@gmail.com

                                                /s/ Robert T. Cahill
                                                Robert T. Cahill (VSB 38562)
                                                COOLEY LLP

                                                Counsel for Plaintiffs
